Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1, 4-14, 16, and 18-24 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 02/03/2022 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims Patent # 11275821, 10445484 contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Furthermore, the ODP is not the only outstanding rejection and the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following claims are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In Claim 1, limitations “first module”, “second module, “third module”, and “fourth module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112(b), because they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Thus, the claim is rejected under 112 second paragraph as being indefinite because there is no corresponding structure disclosed for the recited elements in the specification where the identification of the corresponding structure is required (37 CFR 1.105).
Dependent claims inherit the deficiencies of the above independent claim 1 and therefore are rejected under 35 U.S.C. 112(b) by virtue of their dependency.

In Claim 12, limitations “one module” and “one further module”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112(b), because they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Thus, the claim is rejected under 112 second paragraph as being indefinite because there is no corresponding structure disclosed for the recited elements in the specification where the identification of the corresponding structure is required (37 CFR 1.105).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

In claim 1, the phrase "whereby" in line 4, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claims 4-5, and 18-19, the phrase "whereby", renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 6 recites, "… communicatively unconnected”, renders the claim indefinite because it is unclear how the first and fourth modules are unconnected and it is contradicting with claim 1 as stated (i.e. ‘a first module arranged to generate a limited use passcode’ and then ‘a fourth module arranged to receive a passcode’).
In claim 13, the phrase "whereby" in line 3, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 4-14, 16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub No. 2005/0015588, hereinafter “Lin”) in view of Olsen et al. (US Pub No. 2012/0015629, hereinafter “Olsen”).


Regarding claim 1, Lin does disclose an apparatus for enabling access to secure data, the apparatus comprising: a first module arranged to generate a limited use passcode and make the passcode available to a user (Lin, (para. [0010]), where token module generates a dynamic password that is valid for a period of time and that is presented to a user to perform authentication); 
a fourth module arranged to receive a passcode via user input (Lin, (para. [0010 and 0035]), where a token may transmit password information e. g, to another module); wherein the apparatus is arranged to enable access to secure data in dependence on the fourth module receiving a valid passcode generated by the first module and the third module being in proximity to the second module (Lin, (para. [0010, 0032]), where a generated dynamic password is generated by a token module (i. e. first module) and used to provide user authentication for implicitly gaining permission to access content on a module (i. e. fourth module)).  
Lin does not explicitly disclose but the analogous art Olsen discloses, a second module and a third module arranged to communicate whereby to enable detection of the third module being in proximity to the second module (Olsen, (figs, 3 and 4, step 54), here the presence of an external device is determined be in close proximity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin by including enable detection taught by Olsen for the advantage of restricting unauthorized individuals from accessing functionality and/or content provided by the device (Olsen, (para. [0002])).
  
2. (Canceled).  
3. (Canceled).  

Regarding claim 4, the combination of Lin-Olsen does disclose the apparatus of claim 1, wherein the third module is arranged to generate a secure signal and to cause the secure signal to be wirelessly transmitted, and the second module is arranged to receive and validate a said secure signal whereby to detect whether the third module is in proximity to the second module (Olsen, (para. [0054]), the mobile computing device may be able to wirelessly detect the presence of the external device responsive to identifying a wireless communication signal transmitted by the external device).  

Regarding claim 5, the combination of Lin-Olsen does disclose the apparatus of claim 4, wherein the second and third modules are arranged to cooperate with wireless communications equipment whereby to cause the signal to be transmitted and to receive a said signal (Olsen, (para. [0054]), the mobile computing device may determine a signal strength of the wireless communication signal transmitted from the external device. If the signal strength exceeds a defined threshold, the mobile computing device may determine that the external device is present (e.g., in range or relative close proximity to the mobile computing device)).  

Regarding claim 6, the combination of Lin-Olsen does disclose the apparatus of claim 1, wherein the first and fourth modules are communicatively unconnected (Olsen, (para. [0014]), Mobile computing device 2 is capable of wirelessly communicating with external device 4 where they are not physically connected).  

Regarding claim 7, the combination of Lin-Olsen does disclose the apparatus of claim 1, comprising: a first element comprising the second and fourth modules; a second element, communicatively unconnected to the first element, comprising the first module (where connectivity between modules are well known in the computer technology); and a third element, physically separate from the first element, comprising the third module (where connectivity between modules are well known in the computer technology).  

Regarding claim 8, the combination of Lin-Olsen does disclose the apparatus of claim 7, wherein the second and third elements are physically connected (where connectivity between elements are well known in the computer technology).  

Regarding claim 9, the combination of Lin-Olsen does disclose the apparatus of claim 1, comprising: a first element comprising the fourth module; a second element, communicatively unconnected to the first element, comprising the first and second modules (where connectivity between modules are well known in the computer technology); and a third element, physically separate from the second element, comprising the third module (where connectivity between modules are well known in the computer technology).  

Regarding claim 10, the combination of Lin-Olsen does disclose the apparatus of claim 1, comprising: a first element comprising the second and fourth modules; and a second element, physically separate from the first element, comprising the first and third modules (where connectivity between modules are well known in the computer technology).  

Regarding claim 11, the combination of Lin-Olsen does disclose the apparatus of claim 1, comprising: a first element comprising the third and fourth modules (where a device can have multiple module which is well known in the computer technology); and a second element, physically separate from the first element, comprising the first and second modules(where a device can have multiple module which is well known in the computer technology).  

Regarding claim 12, Lin does disclose an apparatus for enabling access to secure data, the apparatus comprising: at least one module arranged to provide a first security function based on a limited use passcode which is made available to a user of the apparatus (Lin, (para. [0010]), where token module generates a dynamic password that is valid for a period of time and that is presented to a user to perform authentication; (para. [0010 and 0035]), where a token may transmit password information e. g, to another module), and wherein the apparatus is arranged to enable access to secure data in dependence on both the first and second security functions (Lin, (para. [0010, 0032]), where a generated dynamic password is generated by a token module (i. e. first module) and used to provide user authentication for implicitly gaining permission to access content on a module (i. e. fourth module)).  
Lin does not explicitly disclose but the analogous art Olsen discloses, at least one further module arranged to provide a second security function based on proximity sensing (Olsen, (figs, 3 and 4, step 54), here the presence of an external device is determined be in close proximity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin by including proximity sensing taught by Olsen for the advantage of restricting unauthorized individuals from accessing functionality and/or content provided by the device (Olsen, (para. [0002])).
  
Regarding claim 13, Lin does disclose an apparatus a method for enabling access to secure data, the method comprising: generating a limited use passcode and making the passcode available to a user (Lin, (para. [0010]), where token module generates a dynamic password that is valid for a period of time and that is presented to a user to perform authentication); receiving a passcode via user input (Lin, (para. [0010 and 0035]), where a token may transmit password information e. g, to another module); and enabling access to secure data in dependence on receiving a valid passcode and the third module being in proximity to the second module (Lin, (para. [0010, 0032]), where a generated dynamic password is generated by a token module (i. e. first module) and used to provide user authentication for implicitly gaining permission to access content on a module (i. e. fourth module)).  
Lin does not explicitly disclose but the analogous art Olsen discloses, communicating between a second module and a third module whereby to enable detection of the third module being in proximity to the second module (Olsen, (figs, 3 and 4, step 54), here the presence of an external device is determined be in close proximity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin by including proximity sensing taught by Olsen for the advantage of restricting unauthorized individuals from accessing functionality and/or content provided by the device (Olsen, (para. [0002])).
  
Regarding claim 14, the combination of Lin-Olsen does disclose the method of claim 13, wherein a first module generates the limited use passcode, and a fourth module receives the passcode (Lin, (para. [0010]), where token module generates a dynamic password that is valid for a period of time and that is presented to a user to perform authentication; (para. [0010 and 0035]), where a token may transmit password information e. g, to another module).  

15. (Canceled).  

Regarding claim 16, the combination of Lin-Olsen does disclose the method of claim 13, wherein the first and fourth modules share a secret which has been uniquely assigned thereto for use in generating and validating the passcode (Lin, (para. [0010]), where token module generates a dynamic password that is valid for a period of time and that is presented to a user to perform authentication; (para. [0010 and 0035]), where a token may transmit password information e. g, to another module).  

17. (Canceled).  

Regarding claim 18, the combination of Lin-Olsen does disclose the method of claim 13, comprising: generating a secure signal and causing the secure signal to be wirelessly transmitted; and receiving and validating a received secure signal whereby to detect whether the third module is in proximity to the second module (Olsen, (para. [0054]), the mobile computing device may be able to wirelessly detect the presence of the external device responsive to identifying a wireless communication signal transmitted by the external device).  

Regarding claim 19, the combination of Lin-Olsen does disclose the method of claim 18, wherein the second and third modules are arranged to cooperate with wireless communications equipment whereby to cause the signal to be transmitted and to receive a said signal (Olsen, (para. [0054]), the mobile computing device may determine a signal strength of the wireless communication signal transmitted from the external device. If the signal strength exceeds a defined threshold, the mobile computing device may determine that the external device is present (e.g., in range or relative close proximity to the mobile computing device)).  

Regarding claim 20, the combination of Lin-Olsen does disclose the method of claim 13, wherein the secure data comprises one or more of: at least one cryptographic key or shared secret; a public key certificate; at least one username; and at least one passcode (Lin, (para. [0013]), the data may include one-time password seeding, authentication, token configuration, programming of the token, and file transfer. The token may be multi-functional and capable of generating and displaying one-time passwords as well as performing other functions, such as challenge and response, PKI, digital certificate, and/or biometric).  

Regarding claim 21, the combination of Lin-Olsen does disclose the method of claim 1, wherein the passcode is a one time use passcode (Lin, (para. [0011]), a token device that generates and displays one-time passwords).  

Regarding claim 22, the combination of Lin-Olsen does disclose the method of claim 1, wherein the second and fourth modules are within a device (where multiple modules in a device is well known in the computer technology).  

Regarding claim 23, the combination of Lin-Olsen does disclose the method of claim 22, wherein the device comprises a user interface (Lin, (para. [0010]), the user simply enters the dynamic password displayed by the token at that time).  

Regarding claim 24, the combination of Lin-Olsen does disclose the method of claim 23, wherein the device further comprises wireless communication equipment (Olsen, (figs, 3 and 4, step 54), here the presence of an external device is determined be in close proximity).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432